Citation Nr: 1315555	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  05-12 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lower back disability (back disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a back disorder and denied an increased disability evaluation for the Veteran's right ankle tendonitis.  

In November 2008, the Board determined that the Veteran had submitted new and material evidence and the reopened claim of entitlement to service connection for a chronic low back disorder to include sciatica; reframed that issue; and remanded the Veteran's appeal to the RO for additional action, to include a VA examination for the back claim (first remand).  The case was returned to the Board for further appellate review.  

In a September 2010 decision, the Board remanded the back claim to seek private treatment records and adjudicative action (second remand).  This request was fully complied with and the case was returned to the Board for further appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand is not required where there is substantial compliance with the Board's remand instructions).  

In July 2012, the Board denied the claim on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated January 2013, the Court granted a Joint Motion for Remand, vacated the July 2012 Board decision, and remanded the case for compliance with the terms of the joint motion. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The Board notes that subsequent to the issuance of the supplemental statement of the case, dated in September 2011, a number of VA treatment records were added to the Veteran's Virtual VA file in December 2011 and January 2013.  Although this evidence was not accompanied by a waiver of RO review, a preliminary review finds that the additional evidence is neither relevant nor material to the basis for the Board's decision, as it does not address the etiology of the Veteran's current back disability.  The only potential relevance of the newly added records is that they document the fact that the Veteran currently has a lower back disability, but this fact is not in dispute, as it has been well-established by the treatment records and examination reports that were already of record.  

Simply stated, the fact that the Veteran has a back disability at this time is not in dispute.  Therefore, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) to the issue before the Board, and a remand for RO consideration is not required.  It is also noted that the Veteran has repeatedly encouraged VA to speed the processing of his appeal, and has consistently waived RO consideration of evidence throughout the course of his appeal.  Further, the Board has already remanded this case twice in order to fulfill the duty to assist, delaying the adjudication of this case many years.  As such, there is no prejudice to the Veteran from the Board proceeding with his appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The weight of evidence is against a finding that the Veteran's current lower back disability either began during or was otherwise caused by his military service. 

3.  The weight of the evidence is against a finding that the Veteran's current lower back disability was caused by, or secondary to, his service-connected right lower extremity disabilities, or that it was aggravated by them.






CONCLUSION OF LAW

Criteria for service connection for a lower back disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The provisions of 38 C.F.R. § 3.310 were amended effective October 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen, 7 Vet. App. at 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See id. at 447-49.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

Service connection may also be granted for chronic diseases, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  As will be discussed below, the May 2010 VA examiner diagnosed the Veteran with degenerative arthritis of the thoracolumbar spine, and the weight of the credible evidence of record does not show that a back disability or symptoms thereof existed at separation or for a number of years after service, and therefore this presumption is inapplicable.

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As will be discussed below, the showing of a chronic lower back disability during service or in the one-year presumptive period is not adequately supported and the Veteran's contention of a continuity of symptomatology after discharge is deemed not credible.   

In July 1996, the Veteran filed a claim seeking service connection for a strained back, asserting that in 1982, while stationed at Ft. Gordon, he over-extended himself and was treated at the base hospital.  

In September 2000, the Veteran asserted that his back disability was directly correlated to his active military service and to his current service-connected disabilities (which included Morton's neuroma of the right foot, right ankle tendinitis, and a meniscus tear in the right knee).  In March 2001, the Veteran again asserted that his back was not properly treated in 1982.  In his substantive appeal in April 2005, the Veteran again reported experiencing lower back problems while at Ft. Gordon.

In December 2008, the Veteran wrote that he had been experiencing foot, leg, and back pain since late 1981/early 1982.  He asserted that he really believed that this occurred while training at Ft. Sill in Oklahoma from very strenuous training which involved carrying a full back pack for up to 30 miles.  He indicated that because they were in training, it was sometimes difficult to seek medical attention, adding that once basic training was completed, he went to the hospital at Ft. Gordon in 1982.  He stated that he was currently in a lot of discomfort.

Based on the above, the Board will address the Veteran's service connection claim on both a direct and on a secondary basis.

The general timeline of the Veteran's back disability is as follows: the Veteran's back was found to be normal at entry into service, and as discussed, the Veteran has on numerous occasions throughout the course of his appeal asserted that his back problems began in service in 1981 or 1982 while, in basic training. 

Service treatment records reflect that the Veteran was seen in February 1982 with complaints of back pain since the previous morning.  At that time, he reported experiencing sharp back pain when bending over, but did not recall any actual trauma to the back.  The medical officer found the Veteran's lumbar area to be tender, but noted that straight leg raises were negative.  The Veteran was assessed with back pain not otherwise specified (NOS) and prescribed medication and a heating pad. 

While the Veteran's statements would indicate a back problem at that time, the fact remains that following this single treatment session there is no evidence in the service treatment records to show that he ever complained about his back again while in service.  The Veteran did at one point assert (after service) that it was difficult to get treatment while in basic training (which the Board concedes can sometime be true), but he served for more than two years after basic training without any record of him ever seeking any additional back treatment. 

A lack of treatment does not necessarily establish a lack of symptomatology, as many soldiers on active duty do not actively seek medical attention.  However, in this case, the Veteran was clearly not unwilling or unable to seek medical treatment during this time in service, as there are numerous service treatment records describing treatment for non-back related health problems while he was on active duty and following basic training, undermining the Veteran's contention that it was difficult to get treatment in this case.  This fact undermines his central factual contention. 

Also undermining the Veteran's factual assertion that he was experiencing back problems throughout service is the fact that he specifically denied having ever experienced recurrent back pain on his medical history survey completed in conjunction with his separation physical.  This is not to say that the Veteran denied back pain, because he simply denied all conditions. 

This was also not a situation in which the Veteran denied all problems at his separation.  To the contrary, the Veteran did acknowledge foot trouble on the medical history survey, meaning that he reviewed the form, considered whether he had experienced recurrent back pain, but still answered in the negative.  This is not surprising, as no spinal defects were found on the Veteran's separation physical, and x-rays of the Veteran's back taken as part of the Veteran's separation physical did not demonstrate any significant radiographic abnormality, providing highly probative evidence against this claim.  In this regard, it is important to note that the disability he cited at separation (foot trouble) was service connected long ago. 

Simply stated, at this point, it is the Veteran himself who has provided highly probative factual evidence against this own claim of a back disability since basic training, which the Board finds outweighs his current contentions made years after service and made in pursuit of VA benefits. 

Following service, the Veteran was not seen for any back problems for a number of years, during which time he worked for Honeywell and then at a Walgreens.

In July 1991, nearly a decade removed from service, the Veteran was seen by Dr. O.T. for complaints of chronic lower back pain and right lower extremity pain.  He denied any recent injury to his back, alleging that he had injured his back in 1981 while in the Army.  The Veteran reported that for many years he had experienced numbness and tingling in the lateral aspect of his right thigh.  A neurologist had allegedly told the Veteran two years earlier that he might have had a pinched nerve root in his back.  A magnetic resonance imaging (MRI) showed mild disc degeneration and mild posterior disc bulging at L4-5.  There was no evidence of a disc herniation.

In 1996, approximately a dozen years after separation, the Veteran first applied to VA for service connection for a back disability.

In August 2000, he presented to the orthopedic clinic at VA for an evaluation of pain and stiffness in his lower back and for a burning sensation in both forefeet which he reported having complained about since 1982 while in the Army.  The Veteran stated that, at first, his symptoms were intermittent in nature, but as time had passed, the pain and stiffness in his lower back had become more persistent and he reported having begun to experience discomfort in his right leg with numbness along the outer aspect of his thigh and lower leg.  It was noted that the Veteran worked in the pharmacy of a Walgreens where he was on his feet all day long and was frequently bending, lifting, and twisting his back.  The medical professional stated that a MRI in August 1999 showed degeneration of a lumbosacral disc.  The Veteran was diagnosed with spondylolisthesis with a history of right radiculopathy, but no opinion was advanced as to the etiology of his condition.  The medical professional stated that the Veteran should refrain from prolonged standing on his feet, frequent bending, heavy lifting, or carrying heavy loads.

The Veteran was provided with a VA examination in September 2001 at which he once again asserted his belief that his lower back condition started in 1982.  He denied any specific injury, but thought that it probably began during basic training while carrying the heavy equipment.  He recalled having x-rays taken in service, but being told that nothing was wrong.  The Veteran reported having experienced lower back pain since that time, and currently had it every day.  The Veteran was a manager of a Walgreens store where he had to lift things and had to walk all day long.  Following an examination, the Veteran was diagnosed with spondylolisthesis. With regard to the question of whether the Veteran's lower back disability was secondary to his right knee, foot, and/or ankle conditions, the examiner opined that it was unlikely to be secondary to any of those.

In July 2003, the Veteran asserted that he had experienced lower back pain for 20 years that was worsened with lifting activities at work.  He indicated that his pain was complicated by knee surgery in 1999.

In July 2004, the Veteran underwent a VA examination.  He reported being on active service from 1981-1984 and then from 1989-1990 and stated that his health had generally been good, except for his right knee, right ankle, and right foot.  Of note is the fact that the Veteran did not mention his back disability, only singling out three lower extremity problems.

In April 2006, L.S., Doctor of Chiropractic (DC), wrote that he was treating the Veteran for chronic, severe, lower back pain, asserting that the problem had begun in 1982 and that the Veteran had experienced pain ever since.  L.S. stated that because the Veteran's back pain began on active duty and had continued and worsened, it was his opinion that the Veteran's back condition was due to his injury sustained in 1982 and was therefore service related.  The Board finds there is no indication as to how L.S. had concluded that the Veteran's back disability had begun in 1982. 

In August 2011, L.S. clarified his position, stating that it was not based on the subjective history as related by the Veteran.  Rather, he wrote that the onset of the Veteran's lumbar spinal condition did begin in 1982 and should be service connected, explaining that the pain and problems that began in the Veteran's ankle, feet, and knees, while on active duty altered the normal biomechanical stress in the hips and lower back.  This process, he explained, was not unlike a wheel on an automobile that is out of alignment and quickly wears out the tread on a tire.  He added that the abnormal gait and movements caused accelerated degenerative changes in the Veteran's lower back which became symptomatic sometime later.  He added that the excessive amount of intervertebral disc degeneration and arthritic spurring present for the Veteran's age was evidence that the condition began in 1982.  

L.S. did not explain why the amount of degenerative changes could not have started after service, given the Veteran's physically exerting post-service employment.  

In July 2006, the Veteran acknowledged that, prior to April 2006, he had not been receiving any kind of aggressive treatment for his back, only periodic checkups and oral pain medication.

In a December 2008, T.H. reported working with the Veteran at Walgreens since 2005.  Specifically, he noted that "[d]uring that time [he] can attest that . . . [the Veteran's] ability to work has declined due to back and foot pain."

In an additional December 2008 statement, P.W. stated "[I]'ve known [the Veteran] since 2002 and throughout his employment with Walgreens in August, Georgia.  Through my observations, I've seen his back and foot pain become progressively worse.  His ability to perform the manual labor in the store was limited preventing him from doing any heavy lifting, unloading warehouse trucks, etc."  

In May 2010, the Veteran underwent a VA examination.  The Veteran again asserted that he began having lower back pain in approximately 1981 or 1982, secondary to carrying a rucksack.  He denied any specific back injury and he acknowledged not being forced to leave service early on account of his back.  He stated that after being released from active duty he continued to experience lower back pain, but denied any history of any motor vehicle accidents or significant falls.  The examiner, an orthopedic doctor, noted that the Veteran was a diesel mechanic while on active duty, and then worked at Honeywell and then as a manager at Walgreens.  He was currently working at Wal-Mart.  The Veteran was diagnosed with degenerative arthritis of the thoracolumbar spine of mild degree.  Following the examination and a review of the Veteran's claims file, the examiner opined that it was less likely than not (meaning a less than 50 percent probability) that the Veteran's current back disability either began during or was otherwise caused by his military service.

Here, the Board is confronted with a number of medical opinions which provided conflicting opinions about the etiology of the Veteran's current lower back disability.  In such a situation, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, L.S., the chiropractor, in his first opinion stated that the Veteran had developed lower back pain in 1982 which had continued ever since.  However, this statement is not actually supported by the evidence of record.  As discussed above, the Veteran did have a single complaint of back pain in service, but following that single treatment session, he did not seek any additional back treatment or complain of back pain for his remaining two years in service, he specifically denied having any back pain at separation, instead cited to other problems, and a separation physical found his back to be normal.  

This evidence was provided contemporaneously with the Veteran's service as opposed to recollections first recounted years later and in conjunction with a claim for VA benefits, and the contemporaneous evidence is therefore found to be the most probative evidence of the condition of the Veteran's back at separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). 

The chiropractor also seemed to conclude that the Veteran's problems in his lower extremities accelerated the deterioration of the Veteran's back.  However, he did not appear to account for the Veteran's post-service employment which included being on his feet all day long and frequently bending, lifting, and twisting his back (according to an August 2000 VA treatment record and December 2008 statement by P.W.).  L.S. acknowledged that in the April 2006 opinion he did not state the medical evidence on which he based his opinion and denied that it was based on subjective history given by the Veteran.  Nevertheless, L.S. specifically cited that "[t]he proof that the problem began in 1982 is the excessive amount of intervertebral disc degeneration and arthritic spurring present for his age."  

The Board finds that a direct reading of this opinion fails to demonstrate a review or contemplation of the Veteran's post-service occupational duties when rendering the August 2011 opinion.  In fact, rather than addressing the Veteran's subsequent occupational duties, only the Veteran's clinical disability picture at that time was documented as "the proof."  While the chiropractor discussed the Veteran's lower extremity problems and linked the Veteran's current disability to his time in service, the failure to account for the physical post-service employment duties and the lack of back symptoms at separation and for the two years before, weakens the probative value of the chiropractor's opinion.

Next, the Board acknowledges that the chiropractor in August 2011 suggested that the Veteran's abnormal gait and movements caused accelerated degenerative changes in his lower back.  At the VA examination in September 2001, the Veteran's gait was noted to be within normal limits.  However, at the most recent VA examination in May 2010, the examiner stated the Veteran uses a cane and alters his gait when he walks due to his service-connected disabilities, as well as that the Veteran walked down the hall with a normal gait, with normal symmetry motion of the cervical and thoracolumbar spine, providing highly probative evidence against a finding that any service connected disability has caused or aggravated the back disability. 

Moreover, the alignment of the lower extremities was noted to be normal through the knees and right and left ankles with normal alignment of the Achilles tendon to the tibula-fibula and to the mid and forefoot bilaterally, providing yet more highly probative evidence that a service connected disability has caused or aggravated the back disability.  The Board does acknowledge that at a July 1997 VA examination of the Veteran's foot, it was noted that the Veteran walked with a slight limp, but even then, the limp was only slight.

Conversely, two VA opinions have concluded that it was less likely than not (meaning a less than 50 percent probability) that the Veteran's current back disability either began during or was otherwise caused by his military service or his service-connected disabilities, providing more evidence against this claim on a direct or secondary basis. 

The examiner in September 2001 did examine the Veteran and review his claims file, but the opinion that was provided did not include any rationale, and it is therefore of diminished probative value.

However, with regard to the May 2010 VA examination, the examiner was fully apprised of the Veteran's contentions, and noted his post-service employment.  Following the examination and a review of the Veteran's claims file, the examiner opined that it was less likely than not (meaning a less than 50 percent probability) that the Veteran's current back disability either began during or was otherwise caused by his military service.  This conclusion was supported by the orthopedic physician's review of the Veteran's claims file which did not find any significant entries relating to the spine, and by his thorough examination of the Veteran.

While the chiropractor's statement linked the appellant's back disability with his military service, he did not provide any explanation or rationale for his statement; and a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998). 

VA must evaluate the competency and credibility of the Veteran's statements.  To this end, a layperson, such as the Veteran, is considered competent to report on the onset and continuity of his current back symptomatology as it is something that should be capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Beyond the above, in this case, the critical evidence is not the medical opinions of record, but whether the Veteran's statement that he has had a back problem since service is believable.  If the Board finds this statement believable, a medical opinion is not necessary as the Board would grant the claim simply on the reliability of the Veteran's statement that he has had a back problem since service. 

The Board acknowledges the Veteran's reiterated contentions that his low back symptoms began during his service and have continued since then.  In fact, such contentions were made, to include at the August 2000 VA treatment session, September 2001 and May 2010 VA examinations, July 2003 statement, and to L.S. as documented in the April 2006 opinion.  Moreover, the December 2008 statements seem to corroborate the Veteran's statements of a continuity of symptomatology, at least from 2002 and 2005 to the present.  

While these allegations may be favorable to support a finding of the Veteran's credibility regarding his continuity of symptomatology since service, the Board finds that additional evidence of record is directly contradictory by the fact that aside from a single back complaint in service, the Veteran sought no other back treatment in service (while seeking treatment for other problems), denied any back problems at separation (while citing other problems), and had his spine found normal by his separation physical.  The Veteran's first report of back trouble came approximately twelve years after separation.  

Additionally, such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  While he has consistently asserted since 1996 that his back pain had continued since service, this negative evidence has more probative value than the Veteran's current assertions. 

As such, the Board does not find the Veteran's assertion that his back problems began in service and have continued to the present day to be credible.  As such, because the chiropractor's opinion was based, in part, on the Veteran's assertion that his back pain had continued since his time in service, it too is considered to be less credible; as a medical opinion can be no better than the facts alleged by a veteran, and an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  The Veteran is found to be an inaccurate historian of his back disability.  

The Board has considered the weight of medical evidence but as described above, the private opinion appears to be based on inaccurate histories and therefore is afforded less weight than the VA examination which recorded an accurate history.  The lay statement submitted in support of this case is also of limited probative value regarding the critical issue in this case: did the Veteran have a back problem from service? 

Given this conclusion, the weight of evidence (in some cases, the Veteran's own prior statements) is against a finding that the Veteran's lower back disability either began during or was otherwise caused by his military service, or that it was secondary to one of his service-connected disabilities.  Evidence has also not been submitted to establish that the Veteran's lower back disability was aggravated by his service-connected lower extremity disabilities.  As noted above, the evidence did not show that the Veteran's lower extremity disabilities caused or aggravated an abnormal gait. 

Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.




Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In the present case, required notice was provided by letters dated in February 2004 and December 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The December 2008 letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a back disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


